
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


INDEMNITY AGREEMENT


        This Indemnity Agreement, dated as of July 12, 2004, is made by and
between Regal Entertainment Group, a Delaware corporation (the "Company"), and
Michael J. Dolan (the "Indemnitee").

RECITALS

        A.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors, officers or agents of corporations
unless they are protected by comprehensive liability insurance or
indemnification, due to increased exposure to litigation costs and risks
resulting from their service to such corporations, and due to the fact that the
exposure frequently bears no reasonable relationship to the compensation of such
directors, officers and other agents.

        B.    The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors, officers and agents with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take.

        C.    Plaintiffs often seek damages in such large amounts and the costs
of litigation may be so large (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is often beyond the personal
resources of directors, officers and other agents.

        D.    The Company believes that it is unreasonable for its directors,
officers and agents and the directors, officers and agents of its subsidiaries
to assume the risk of judgments and other expenses which may occur in cases in
which the director, officer or agent received no personal benefit or was not
culpable.

        E.    The Company recognizes that the issues in controversy in
litigation against a director, officer or agent of a corporation such as the
Company or its subsidiaries are often related to the knowledge, motives and
intent of such director, officer or agent, that he or she is usually the only
witness with knowledge of the essential facts and exculpating circumstances
regarding such matters, and that the long period of time which usually elapses
before the trial or other disposition of such litigation often extends beyond
the time that the director, officer or agent can reasonably recall such matters
and may extend beyond the normal time for retirement for such director, officer
or agent with the result that he or she, after retirement or in the event of his
or her death, his or her spouse, heirs, executors or administrators may be faced
with limited ability and undue hardship in maintaining an adequate defense,
which may discourage such a director, officer or agent from serving in that
position.

        F.     Based upon their experience as business managers, the Board of
Directors of the Company (the "Board") has concluded that, to retain and attract
talented and experienced individuals to serve as directors, officers and agents
of the Company and its subsidiaries and to encourage such individuals to take
the business risks necessary for the success of the Company and its
subsidiaries, it is necessary for the Company to contractually indemnify its
directors, officers and agents and the directors, officers and agents of its
subsidiaries, and has further concluded that the failure to provide such
contractual indemnification could result in harm to the Company and its
subsidiaries and the Company's stockholders.

        G.    Section 145 of the General Corporation Law of the State of
Delaware, under which the Company is organized ("Section 145"), empowers the
Company to indemnify its directors, officers, employees and agents by agreement
and to indemnify persons who serve, at the request of the Company, as the
directors, officers, employees or agents of other corporations or enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive.

        H.    The Company desires and has requested the Indemnitee to serve as a
director, officer or agent of the Company and/or one or more subsidiaries of the
Company free from undue concern for

--------------------------------------------------------------------------------




claims for damages arising out of or related to such services to the Company
and/or one or more subsidiaries of the Company.

        I.     Indemnitee is willing to serve the Company and/or one or more
subsidiaries of the Company, provided that Indemnitee is furnished the indemnity
provided for herein.

AGREEMENT

        NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

        1.     Definitions.

        (a)   Agent. For the purposes of this Agreement, "agent" of the Company
means any person who is or was a director, officer, employee or other agent of
the Company or a subsidiary of the Company; or is or was serving at the request
of, for the convenience of, or to represent the interests of the Company or a
subsidiary of the Company as a director, officer, employee or agent of another
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation that was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.

        (b)   Expenses. For purposes of this Agreement, "expenses" include all
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys' fees and related disbursements), actually and
reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or establishing or enforcing a
right to indemnification under this Agreement or Section 145 or otherwise;
provided, however, that "expenses" shall not include any judgments, fines, ERISA
excise taxes or penalties, or amounts paid in settlement of a proceeding.

        (c)   Proceeding. For the purposes of this Agreement, "proceeding" means
any threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, or investigative.

        (d)   Subsidiary. For purposes of this Agreement, "subsidiary" means any
corporation of which more than 50% of the outstanding voting power is owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.

        2.     Agreement to Serve. The Indemnitee agrees to serve as agent of
the Company, at its will, so long as Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws of the
Company or any subsidiary of the Company or until such time as Indemnitee
tenders his or her resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment by Indemnitee.

        3.     Liability Insurance.

        (a)   Maintenance of D&O Insurance. The Company hereby covenants and
agrees that, so long as the Indemnitee shall continue to serve as an agent of
the Company and thereafter so long as the Indemnitee shall be subject to any
possible proceeding by reason of the fact that the Indemnitee was an agent of
the Company, the Company, subject to Section 3(c), shall promptly obtain and
maintain in full force and effect directors' and officers' liability insurance
("D&O Insurance") in reasonable amounts from established and reputable insurers.

        (b)   Rights and Benefits. In all policies of D&O Insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company's directors.

2

--------------------------------------------------------------------------------






        (c)   Limitation on Required Maintenance of D&O Insurance.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.

        4.     Mandatory Indemnification. Subject to Section 10 below, the
Company shall indemnify the Indemnitee as follows:

        (a)   Third Party Actions. If the Indemnitee was or is a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was an
agent of the Company, or by reason of anything done or not done by him or her in
any such capacity, the Company shall indemnify the Indemnitee against any and
all expenses and liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such proceeding, provided
the Indemnitee acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company and its stockholders,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe his conduct was unlawful.

        (b)   Other Actions. If the Indemnitee was or is a party or is
threatened to be made a party to any proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an agent of the Company,
or by reason of anything done or not done by him or her in any such capacity,
the Company shall indemnify the Indemnitee against all expenses actually and
reasonably incurred by him in connection with the investigation, defense,
settlement, or appeal of such proceeding, provided the Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and its stockholders; except that no
indemnification under this subsection 4(b) shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been finally adjudged
to be liable to the Company by a court of competent jurisdiction unless and only
to the extent that the court in which such proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such amounts which the court shall deem proper.

        (c)   Actions where Indemnitee is Deceased. If the Indemnitee was or is
a party or is threatened to be made a party to any proceeding by reason of the
fact that Indemnitee is or was an agent of the Company, or by reason of anything
done or not done by him or her in any such capacity, and if prior to, during the
pendency of or after completion of such proceeding Indemnitee dies, the Company
shall indemnify the Indemnitee's heirs, executors and administrators against any
and all expenses and liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes and penalties, and amounts paid
in settlement) actually and reasonably incurred to the extent Indemnitee would
have been entitled to indemnification pursuant to Sections 4(a) or 4(b) above
were Indemnitee still alive.

        (d)   Limitations. Notwithstanding the foregoing, the Company shall not
be obligated to indemnify the Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
and penalties, and amounts paid in settlement) for which payment is actually
made to or on behalf of Indemnitee under a valid and collectible insurance
policy of D&O Insurance, or under a valid and enforceable indemnity clause,
by-law or other agreement.

3

--------------------------------------------------------------------------------






        5.     Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
any expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) incurred by Indemnitee in the investigation, defense, settlement or
appeal of a proceeding, but not entitled, however, to indemnification for all of
such expenses or liabilities, the Company shall nevertheless indemnify the
Indemnitee for such total amount of expenses or liabilities less the portion
thereof to which the Indemnitee is not entitled.

        6.     Mandatory Advancement of Expenses. Subject to Section 9(a) below,
the Company shall advance all expenses incurred by the Indemnitee in connection
with the investigation, defense, settlement or appeal of any proceeding to which
the Indemnitee is a party or is threatened to be made a party, by reason of the
fact that the Indemnitee is or was an agent of the Company. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall be determined ultimately that the Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within twenty (20) days
following delivery of a written request therefor by the Indemnitee to the
Company. In the event that the Company fails to pay expenses as incurred by the
Indemnitee as required by this paragraph, Indemnitee may seek mandatory
injunctive relief from any court having jurisdiction to require the Company to
pay expenses as set forth in this paragraph. If Indemnitee seeks mandatory
injunctive relief pursuant to this paragraph, it shall not be a defense to
enforcement of the Company's obligations set forth in this paragraph that
Indemnitee has an adequate remedy at law for damages.

        7.     Notice and Other Indemnification Procedures.

        (a)   Notice by Indemnitee. Promptly after receipt by the Indemnitee of
notice of the commencement of or the threat of commencement of any proceeding,
the Indemnitee shall, if the Indemnitee believes that indemnification with
respect thereto may be sought from the Company under this Agreement, notify the
Company of the commencement or threat of commencement thereof.

        (b)   Notice by Company. If, at the time of the receipt of a notice of
the commencement of a proceeding pursuant to Section 7(a) hereof, the Company
has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

        (c)   Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
approved by the Indemnitee in Indemnitee's reasonable discretion, upon the
delivery to the Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that (i) the
Indemnitee shall have the right to employ counsel in any such proceeding at the
Indemnitee's expense; and (ii) if (A) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (B) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (C) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company.

4

--------------------------------------------------------------------------------






        8.     Determination of Right to Indemnification.

        (a)   Successful Defense. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding (including,
without limitation, an action by or in the right of the Company) to which the
Indemnitee was a party by reason of the fact that he or she is or was an agent
of the Company at any time, the Company shall indemnify the Indemnitee against
all expenses of any type whatsoever actually and reasonably incurred by
Indemnitee in connection with the investigation, defense or appeal of such
proceeding.

        (b)   Other Situations. In the event that Section 8(a) is inapplicable,
the Company shall also indemnify the Indemnitee unless, and except to the extent
that, the Company shall prove by clear and convincing evidence in a forum
determined under Section 8(c) below that the Indemnitee has not met the
applicable standard of conduct required to entitle the Indemnitee to such
indemnification.

        (c)   Selection of Forum; Determination that Indemnification Proper. The
Indemnitee shall be entitled to select the manner in which the validity of the
Company's claim under Section 8(b) hereof that the Indemnitee is not entitled to
indemnification will be determined from among the following:

        (i)    By a majority vote of the directors who are not parties to the
proceeding for which indemnification is being sought, even though less than a
quorum, or by a committee of such directors designated by majority vote of such
directors, even though less than a quorum;

        (ii)   By the stockholders of the Company; or

        (iii)  If there are no directors who satisfy the requirements of
Section 8(c)(i) above, or if directors who satisfy the requirements of
Section 8(c)(i) so direct, by independent legal counsel selected by the
Indemnitee, and approved by the Board in its reasonable discretion, which
counsel shall make such determination in a written opinion.

        (d)   Submission to Forum. As soon as practicable and in no event later
than thirty (30) days after written notice of the Indemnitee's choice of manner
pursuant to Section 8(c) above, the Company shall, at its own expense, submit to
the selected forum its claim that the Indemnitee is not entitled to
indemnification; and the Company shall act in good faith to assure the
Indemnitee a complete opportunity to defend against such claim.

        (e)   Application to Court of Chancery. Notwithstanding a determination
by any forum listed in Section 8(c) hereof that Indemnitee is not entitled to
indemnification with respect to a specific proceeding, the Indemnitee shall have
the right to apply to the Court of Chancery of Delaware, the court in which that
proceeding is or was pending or any other court of competent jurisdiction, for
the purpose of enforcing the Indemnitee's right to indemnification pursuant to
this Agreement.

        (f)    Expenses Related to this Agreement. Notwithstanding any other
provision in this Agreement to the contrary, the Company shall indemnify the
Indemnitee against all expenses incurred by the Indemnitee in connection with
any hearing or proceeding under this Section 8 involving the Indemnitee and
against all expenses incurred by the Indemnitee in connection with any other
proceeding between the Company and the Indemnitee involving the interpretation
or enforcement (subject to Section 11) of the rights of the Indemnitee under
this Agreement unless a court of competent jurisdiction finds that each of the
claims and/or defenses of the Indemnitee in any such proceeding was frivolous or
made in bad faith.

5

--------------------------------------------------------------------------------






        9.     Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

        (a)   Claims Initiated by Indemnitee. To indemnify or advance expenses
to the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board, (iii) such indemnification is provided by the Company,
in its sole discretion, pursuant to the powers vested in the Company under the
General Corporation Law of the State of Delaware or (iv) the proceeding is
brought to establish or enforce a right to indemnification or advancement of
expenses under this Agreement or any other statute or law or otherwise as
required under Section 145;

        (b)   Lack of Good Faith. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that the material assertions made by the Indemnitee in
such proceeding were not made in good faith or were frivolous; or

        (c)   Unauthorized Settlements. To indemnify the Indemnitee for any
amounts paid in settlement of a proceeding unless the Company consents to such
settlement, which consent shall not be unreasonably withheld.

        10.   Non-exclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights that the Indemnitee may have under any provision
of law, the Company's Certificate of Incorporation or Bylaws as in effect from
time to time, the vote of the Company's stockholders or disinterested directors,
other agreements, or otherwise, both as to action in Indemnitee's official
capacity and to action in another capacity while occupying Indemnitee's position
as an agent of the Company, and the Indemnitee's rights hereunder shall continue
after the Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors and administrators of the
Indemnitee.

        11.   Enforcement. Any right to indemnification or advancement of
expenses granted by this Agreement to Indemnitee shall be enforceable by or on
behalf of Indemnitee in any court of competent jurisdiction if (i) the claim for
indemnification or advances is denied, in whole or in part, or (ii) no
disposition of such claim is made within sixty (60) days of written request
therefor. Indemnitee, in such enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting Indemnitee's
claim. It shall be a defense to any action for which a claim for indemnification
is made under this Agreement (other than an action brought to enforce a claim
for expenses pursuant to Section 6 hereof, provided that the required
undertaking has been tendered to the Company) that Indemnitee is not entitled to
indemnification because of the limitations set forth in Sections 4 and 9 hereof.
Neither the failure of the Company (including its Board of Directors or its
stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Company (including its Board
of Directors or its stockholders) that such indemnification is improper, shall
be a defense to the action or create a presumption that Indemnitee is not
entitled to indemnification under this Agreement or otherwise.

        12.   Subrogation. In the event the Company is obligated to make a
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery under an insurance policy or any
other indemnity agreement covering the Indemnitee, who shall execute all
documents required and shall do all acts that may be necessary to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights.

6

--------------------------------------------------------------------------------




        13.   Survival of Rights.

        (a)   All agreements and obligations of the Company contained herein
shall continue during the period Indemnitee is an agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative, by reason of the fact
that Indemnitee was serving in the capacity referred to herein.

        (b)   The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) or to all
or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

        14.   Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent permitted by law,
including in those circumstances in which indemnification would otherwise be
discretionary.

        15.   Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.

        16.   Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

        17.   Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date or (iii) by reputable overnight courier service (delivery
charges prepaid), on the first business day after the mailing date. Addresses
for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice.

        18.   Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware.

        19.   Counterparts. To facilitate execution, this Agreement may be
executed in counterparts. It shall not be necessary that the signature of or on
behalf of each party appears on each counterpart, but it shall be sufficient
that the signature of or on behalf of each party appears on one or more of the
counterparts. The counterparts shall together constitute a single agreement.

* * *

7

--------------------------------------------------------------------------------



        The parties hereto have entered into this Indemnity Agreement effective
as of the date first above written.


 
 
THE COMPANY:
 
 
Regal Entertainment Group
 
 
By:
 
/s/  PETER BRANDOW      

--------------------------------------------------------------------------------

    Title   Executive Vice President, General Counsel & Secretary     Address  
7132 Regal Lane
Knoxville, TN 37918
 
 
INDEMNITEE:
 
 
/s/  MICHAEL J. DOLAN      

--------------------------------------------------------------------------------

Michael J. Dolan
 
 
Address
 
15 East 69th Street
New York, New York 10021

8

--------------------------------------------------------------------------------





QuickLinks


INDEMNITY AGREEMENT
